         Case 1:17-cr-00569-ER Document 244 Filed 07/13/20 Page 1 of 1




                7/13/2020
                                                                                 July 10, 2020


VIA ECF
Honorable Edgardo Ramos, U.S.D.J.
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007


              Re: United Stated v. James Toner, 17 CR 569 (ER)

Dear Judge Ramos:

       On May 22, 2020, the Court granted defendant James Toner’s request for an
adjournment of his surrender to Brooklyn MDC to July 17, 2020 (dkt. 235). Due to the
ongoing COVID-19 pandemic and the recent hospitalization of his spouse, Mr. Toner
respectfully requests a 90-day adjournment of his surrender date to October 17, 2020.

       I have conferred with AUSA Olga Zverovich, and she has no objection.



                                                                  Respectfully submitted,

                                                                  /s/
                                                                  Rodney Villazor, Esq.
                                                                  Smith Villazor LLP




Mr. Toner shall now surrender at the institution designated by the BOP on October 17, 2020.
SO ORDERED.



                                                                7/13/2020
